Citation Nr: 1726395	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-10 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Entitlement to service connection for a lumbar disorder including secondary to a right knee disability.
 
2.  Entitlement to service connection for a cervical disability, including secondary to a right knee disability.
 
3.  Entitlement to service connection for bilateral shoulder disabilities, including  secondary to a  right knee disability.
 
4.  Entitlement to service connection for a left hip disability, including secondary to a  right knee disability.
 
5.  Entitlement to service connection for a bilateral hand disability, including secondary to a  right knee disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from January 1990 to May 1990 and from February 2003 to June 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
In April 2015, the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The issues of entitlement to service connection for a gastrointestinal disorder, to include chronic gastritis or gastroesophageal reflux disease; high blood pressure, and asthma, each to include secondary to a right knee disability; and whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, including secondary to a right knee disability, were raised in a March 2015 statement from the Veteran's representative. Those issues were referred for adjudication by the April 2015 Board decision, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The March 2015 Board decision remanded the issues of entitlement to service connection for lumbar spine, cervical spine, bilateral shoulder, and bilateral hand disabilities, with instructions to obtain VA examinations with regard to the nature and etiology of each claimed disability. The record indicates that the Veteran was scheduled for those examinations, but failed to appear.  
 
When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (2016). In this regard, a March 2016 report of general information noted that VA confirmed the Veteran's address. Subsequently, a March 2, 2016  request for VA examinations was submitted. 

On March 22, 2016, the Veteran failed to appear for the examinations. Unfortunately, the record does not reflect that any letter was sent to notify the Veteran of the date and time of the examinations, and the consequences of nonattendance. As such, on remand all applicable examinations must be rescheduled, and proper steps should be taken to verify in the record that notification of all examinations was sent to the Veteran.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records, including records from the VA New York Harbor Healthcare System and from the Mayaguez VA Outpatient Clinic since June 2012. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner concerning to address the nature and etiology of his claimed lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disabilities.  The examiner must be provided access to the appellant's VBMS and Virtual VA files, and  the examiner must indicate in the examination report that these files were reviewed in conjunction with the examination.
 
All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following completion of the examination and review of the claims file, the following questions should be addressed:
 
a) What, if any, lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disabilities have been diagnosed since 2008?
 
b) For each diagnosed lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is caused by the claimant's right knee disability, to include  any altered gait, biomechanical action associated with that disorder, or by the use of crutches or ambulatory aids? 
  
c) For each diagnosed lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is aggravated by the claimant's right knee disability, to include  any altered gait, biomechanical action associated with that disorder, or by the use of crutches or ambulatory aids?

d) For each diagnosed right shoulder disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder is etiologically related to service, including due to a contused shoulder diagnosed in February 1990 and a right trapezius strain in March 2003?
   
In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability
 
It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. Then readjudicate these claims in light of this and all other additional evidence.  If any of these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



